Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
 __________________________________________
 WENGUI GUO
 a/k/a MILES KWOK                           Civil Action No.:

                               Plaintiff,
         v.

 SINCLAIR BROADCAST GROUP, INC., and
 JAY O’BRIEN

                         Defendants.
 ___________________________________________

         Plaintiff, Guo Wengui a/k/a Miles Kwok (“Guo” or “Plaintiff”), for his complaint and

 action for money damages against Defendants Sinclair Broadcast Group, Inc. and Jay O’Brien,

 alleges as follows:

                                            PARTIES

         1.     Plaintiff Guo is a Hong Kong citizen currently residing in New York, New York.

 Plaintiff left China at the end of 2014 and is currently seeking political asylum in the United

 States. Guo has been a longstanding critic of corruption within elements of the Chinese

 government and a leading advocate for government reform in China.

         2.     Upon information and belief, Defendant Sinclair Media Group, Inc. (hereinafter,

 “Sinclair”) is a publicly traded telecommunications conglomerate, operating within and

 broadcasting from the state of Florida, with offices at -- and broadcasting from -- 1100 Fairfield

 Drive, West Palm Beach, Florida.

         3.     Defendant Jay O’Brien is a reporter for WPEC (hereinafter, “CBS12”), a local

 CBS television affiliate based in West Palm Beach which is owned and operated by Defendant

 Sinclair.
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 8



         4.     Upon information and belief, Defendant O’Brien is an employee of Defendant

 Sinclair.

                                        JURISDICTION AND VENUE

         5.     This Court has diversity jurisdiction over this matter because Plaintiff is a foreign

 citizen residing in New York and Defendant Sinclair Broadcast Group, Inc. is a United States

 Corporation with significant affiliates and offices within the State of Florida. Further, upon

 information and belief, Defendant Jay O’Brien is a U.S. Citizen and resident of Florida who is

 employed by Defendant Sinclair. The damages sought in this matter are in excess of $75,000.00.

         6.     Venue is proper in this Court because Defendant Sinclair has offices in Florida,

 Defendant O’Brien is a resident of Florida, and the broadcast containing the defamatory

 statements set forth herein was broadcast from Florida.

                                    BACKGROUND FACTS

         7.     Guo is a Hong Kong citizen who fled from China for fear of political persecution.

 Guo has been the most outspoken and vitriolic critic of the CCP.

         8.     Guo’s willingness to air publicly his political views towards the CCP and Chinese

 government, has led to a backlash by senior members of the CCP and Chinese government

 towards Guo and his family, including, but not limited to, the detention and arrest of Guo’s

 family members and colleagues; and the freezing of Guo’s assets.

         9.     Two brothers and a niece of Guo were sentenced to imprisonment of three years,

 three years and five months, and two years and six months respectively. These family members

 remain imprisoned in China.

         10.    Because of the CCP’s political persecution, Guo was forced to leave China and is

 seeking political asylum in the U.S.
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 8



         11.      Since his exile, the CCP has seized more than USD30 billion in cash and assets

 owned by Guo’s family and himself.

         12.      Because of Guo’s whistleblower actions, China has gone to extensive lengths to

 silence Guo and have him extradited back to China. These efforts have included:

               a. Requesting that Interpol issue a “red notice” for his arrest based on false

                  accusations;

               b. requesting the chief executives of several large U.S. corporations reach out to

                  President Trump in an effort to convince him to have Guo extradited;

               c. hiring Elliot Broidy, a lobbyist and former chairman of the Republican National

                  Committee, to peddle his influence and convince the Trump Administration to

                  extradite Guo in exchange for a success fee in the millions of dollars payable to

                  Broidy; and

               d. using social media to drum up fake accusations about Guo.

         13.      In another effort to silence Guo, in May 2017, the CCP secretly sent Liu Yanping,

 the then Secretary of Commission for Discipline Inspection, Ministry of National Security of

 China, along with three other agents to New York City to speak with Guo. In exchange for Guo’s

 silence and return to China, the CCP promised to unfreeze his assets and release his family

 members from jail.

         14.      The congressional U.S. China Economic and Security Commission found that

 Guo has been the target of an unprecedented Chinese government disinformation campaign to

 discredit Guo. 1



 1 https://www.uscc.gov/sites/default/files/Annual_Report/Chapters/Chapter%203%2C%20Section%205%20-
 %20China%27s%20Domestic%20Information%20Controls%2C%20Global%20Media%20Influence%2C%20and%
 20Cyber%20Diplomacy_0.pdf
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 8



          15.      To counter this unprecedented disinformation campaign, Guo has taken to U.S.

 courts in reliance on the rule of law to challenge those who seek to discredit him.

          16.      To wit, Guo has now successfully sued numerous individuals for defamation for

 calling Guo a “spy” for the CCP; a “fraud”; a “liar” and other nefarious terms.

          17.      Specifically, Guo sued Xia Yeliang in the United States District Court for the

 Eastern District of Virginia, for defamation and defamation per se because Xia stated publicly

 that Guo a “spy,” “rapist”, “fraud”, “liar”, and “swindler.” 2 (the “Xia Litigation”). A unanimous

 jury found that these allegations – i.e. that Guo is a Chinese “spy” were false, defamatory and

 defamatory per se, and awarded Guo $100,000 as damage to his reputation.

          18.      Guo also sued Li Hongkuan in the United States District Court for the District of

 Maryland for defamation and defamation per se because Li made multiple public statements that

 Guo is a “rapist, is a communist spy … and is an organized crime leader” (the “Li Litigation”).

 The Court found that these statements were false, defamatory and defamatory per se. 3


                           CBS12’S DEFAMATORY NEWS BROADCAST

          19.      On July 24, 2019, Defendant Sinclair on its news broadcast ran a story that

 accused Plaintiff of being a spy. 4

          20.      On the broadcast, Defendant O’Brien affirmatively stated that the accusations

 against Plaintiff were the “second instance of Chinese intelligence operations” within Mar-a-

 Lago thereby attempting to pass these fabricated allegations as factual -- which they are not.




 2 See Guo Wengui v. Xia Yeliang, 18-cv-174 (E.D.Va.)
 3 See Guo Wengui v. Hongkuan Li, 2019 WL 2288348, *2 (D. Maryland)
 4 Adding further injury, CBS12 posted the story to its website. https://cbs12.com/news/local/chinese-billionaire-
 and-mar-a-lago-member-accused-of-spying-he-disputes.
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 8



        21.     The broadcast also included what appears to be edited comments by a woman

 named Lisa Ruth, identified by Defendants as a former CIA asset recruiter, who, in the portion

 broadcast by CBS12, states that “If someone has access, that what makes them a good spy”.

 Again, implying to the viewers that Plaintiff, because he was a member at Mar-a-Lago, must be

 spy.

        22.     This truncated statement by Ms. Ruth is inserted into the broadcast without any

 factual basis or context as to excerpt that CBS12 chose to broadcast. Thereby creating the

 implication that a former CIA asset recruiter is stating that Plaintiff is a spy in order to

 manufacture intrigue and raise viewership.

        23.     Defendant O’Brien further states in a definitive tone, but without basis, that

 “foreign governments could be targeting Mar-a-Lago members like Guo.” (emphasis added.)

        24.     Given Mr. Guo’s outspoken defiance of the Chinese government it would be

 irrational to think that the Chinese government would target him as a potential asset. Mr. Guo

 has made it his life’s work to remove the Chinese Communist Party from power and bring the

 Rule of Law to China. The only possible basis that Defendant O’Brien could have for his

 insinuation is the fact that Mr. Guo was born in China – an insinuation which reeks of racism.

        25.     In its broadcast, CBS12 uses another excerpt from its recorded statements by Ms.

 Ruth which are, again, truncated to definitively imply that because Plaintiff has been a member

 at Mar-a-Lago for a long time, “an intelligence agency will attempt to recruit them”. This

 statement as presented by CBS12 clearly intends to have its viewers believe that intelligence

 agencies have attempted to recruit Plaintiff. Once again, providing no basis for the abridged

 statement, or context from Ms. Ruth’s entire prerecorded statement.
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 8



        26.        Clearly, the intent was to garner views for the sensational “story” with no regard

 for the truth and even less investigation into the underlying facts.

        27.        The CBS12 broadcast went on to make a number of further false statements,

 along with various other statements intended to mislead its viewers and cast Plaintiff in a

 negative light.

        28.        To be clear, and while the assertion does not dignify a response, Mr. Guo is not,

 nor has he ever been a spy for China. To the Contrary, he has been an outspoken critic of the

 corruption in the Chinese Government and its ruling communist party. He has publicly vowed

 and contributed much of his considerable wealth, along with his heart and soul, into bringing the

 Rule of Law to China.

        29.        Defendant O’Brien, in an attempt to further sensationalize the “news” story,

 creates a non-existent connection between Mr. Guo being a member at Mar-a-Lago and the fact

 that a woman, Yujing Zhang, was previously arrested at Mar-a-Lago in possession of a thumb-

 drive containing malware.

        30.        There is no connection between Mr. Guo and Yujing Zhang, nor do Defendants

 provide any basis for insinuating that the two may be connected -- because there is no connection

 -- except that they are both of Chinese descent and happen to have been to Mar-a-Lago.

        31.        Even the Mar-a-Lago commonality is a stretch with Mr. Guo being a long-

 standing member of the club and Yujing Zhang being arrested trying to sneak into Mar-a-Lago.

        32.        In fact, on a number of occasions, Mr. Guo warned the staff at Mar-a-Lago of the

 potential for attempts by agents of China to infiltrate the club.
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 8



                                          CAUSE OF ACTION
                                        (DEFAMATION PER SE)

        33.       Plaintiff incorporates by reference and realleges each and every allegation

 contained in paragraphs “1” through “32”, as though fully set forth herein.

        34.       In the broadcast on July 24, 2019, Defendants broadcasted and published untrue

 statements about Plaintiff, including stating that Mr. Guo had committed espionage.

        35.       Espionage is a serious federal crime pursuant to the Espionage Act of 1917.

        36.       Similar statements made against Mr. Guo are demonstrably false and have, in

 fact, been ruled to be defamatory in two separate courts.

        37.       To further embellish their story, Defendants made statements that insinuated that

 Mr. Guo was associated with Yujing Zhang, the woman arrested sneaking into Mar-a-Lago with

 malware.

        38.       Defendants knew or should have known that the statements were false, as even a

 cursory review of court records would have shown Defendants statements to be false.

        39.       Further, even a modicum of due diligence would have shown the falsity of these

 statements.

        40.       Instead, with a reckless disregard for the truth, Defendants made the above false

 statements, causing harm to Plaintiff, all for the sake of potential increased viewership.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request entry of Judgment in their favor and against

 Defendants as follows:

        A. That Defendants be held liable for the damages sustained by Plaintiff as a result of the

               claims asserted herein in an amount to be determined at trial, but estimated to be not

               less than $50 million;
Case 9:19-cv-81099-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 8



        B. That Defendant Sinclair must remove the story from any online and physical

            publications and must publish a retraction of the false claims against Plaintiff on the

            front page of their website and physical publications;

        C. Such other relief as the Court deems necessary and proper.

                                          Demand for Jury

        Plaintiff demands a jury trial on all issues so triable by a jury.

 Dated this 2nd day of August, 2019.


                                                Respectfully submitted,


                                                By its attorneys,
                                                /s/ Brian M. Silverio
                                                Fla. Bar No. 0183301
                                                bsilverio@silveriohall.com
                                                Silverio & Hall, P.A.
                                                255 8th Street South
                                                Naples, FL 34102
                                                Tel: 239-649-1001
                                                Attorneys for Plaintiff
